DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 1-21 have been examined in this application. Claims 1, 8 and 15 are amended. This is a Final Office Action in response to Arguments and Amendments filed on 9/24/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/14/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the office.
Office Action Formatting 
The following is an explanation of the formatting used in the instant Office Action:
[0001] – Indicates a paragraph number in the most recent, previously cited source;
[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cite source;
1:1 – Indicates a column number and a line number (in example: column 1, line 1);
1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2);
1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1);
1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines); 
p. 1, ln. 1
¶1 – The paragraph symbol is used solely to refer to Applicant’s own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
BRI – the broadest reasonable interpretation.


Response to Arguments
In response to the “Arguments and Amendments” filed 9/24/2021, with respect to the Claim Objections, the Applicant argues on page 10 that the claim objections are overcome. This argument is persuasive. Therefore the claim objections have been withdrawn. 
With respect to the rejections under 35 USC 112(b), the Applicant argues on pages 10-12 that the amended claim language overcomes the 112(b) rejections. However, there are still existing 112(b) rejections. Please see 112(b) section of the office action below.

Specification
The specification dated 9/24/2021 is acceptable. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
a processor executing a first processing thread by planning module, an autonomous driving vehicle …” in claims 8 and 15, the wording is unclear and therefore indefinite because it is unclear whether the processor is the same processor from the preamble or a different processor. Furthermore, the limitation “controlling, by a processor executing the second processing thread, the autonomous driving vehicle according to the second trajectory starting from the second location” in claim 15 is unclear for the same reason. The limitations are interpreted to be: controlling, by the processor …
Claims 9-14 and 16-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected claims 8 and 15 and for failing to cure the deficiencies listed above. 
Claims 4, 11 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
With respect to the limitation, “while controlling, by the processor executing the second processing thread, the autonomous driving vehicle according to the second trajectory starting from the second location, for each of the plurality of third locations, concurrently generating, by the processor executing a separate processing thread selected from one or more separate processing threads, a third reference line for the third location; and storing the third reference line for the third location for each of the plurality of third locations in a storage area while the autonomous driving vehicle is moving according to the first trajectory”, the wording is unclear and therefore indefinite because it is unclear what the third reference line is being “concurrently generated” with. Does this mean that the third reference lines are generated as the vehicle travels the second trajectory? Does this mean that the third reference lines are generated as the same time as each other? Furthermore, it is unclear whether the autonomous vehicle is being controlled on the first or second trajectory. The specification provides 
Claims 5-6, 12-13 and 19-20  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as being dependent on rejected claims 4, 11 and 18, respectively, and for failing to cure the deficiencies listed above. 
Claims 6, 13 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
With respect to the limitations, “for a next planning cycle, determining a current location of the autonomous driving vehicle; searching in the storage area based on the determined current location of the autonomous driving vehicle to obtain one of the third reference lines whose associated location matches the current location; and generating a new trajectory based on the obtained third reference line without having to calculate the obtained one of the third reference lines to control the autonomous driving vehicle for the next planning cycle” the wording is unclear and therefore indefinite. Is the current location the actual current location of the vehicle or the predicted current location of the vehicle in the next planning cycle? Furthermore, the wording is unclear because it is unclear what it means to “control the autonomous driving vehicle for the next planning cycle”. Does that mean the vehicle is being controlled by the new trajectory for a set period of time while more path planning is performed or does 

Allowable Subject Matter
Claims 4-6 and 8-21, would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this office action. 
Claims 1-3 and 7 are allowable for the below reasons:  
The prior art Lee et al. (US 2015/0353082 A1) (Lee et al. ‘082) discloses controlling an autonomous driving vehicle according to a first trajectory that was generated based on an initial reference line comprising a plurality of center lines associated with a plurality of road segments and while controlling the autonomous vehicle, before reaching a second location, concurrently generating a second reference line based on the second location of the first trajectory, which the autonomous driving vehicle is predicted to reach in future within a period of time. Furthermore, Lee et al. discloses in response to determining that the autonomous vehicle is within a predetermined proximity of the second location, generating a second trajectory based on the second reference line and controlling the autonomous vehicle according to the second trajectory starting from the second location.
The prior art Lee (US 2018/0151077 A1) (Lee ‘077) discloses that during operation of an autonomous vehicle, locations along a trajectory can be determined that the vehicle will reach within a predetermined period of time. 
Lee et al. (US 2015/0353082 A1) (Lee et al. ‘082) and Lee (US 2018/0151077 A1) (Lee ‘077) fail to teach the specific details of the determination of the second location including determining a second location of the first trajectory that is a distance ahead of the first location, wherein the distance is determined based on a speed of the autonomous driving vehicle at the first location and an amount of time to generate a reference line for the autonomous driving vehicle. In particular the prior art does not disclose a second location determined as described and used in the limitations to generate a second reference line and to determine when the autonomous vehicle is within a proximity of the second location in order to generate a second trajectory based on the second reference line. The combination of limitations lacking in the prior art, in combination with the other claim limitations, clearly claimed for a patent, are neither anticipated nor made obvious by the prior arts on record.
Foreign prior art and Non-Patent Literature search was conducted; however, no relevant prior art was found.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski, can be reached at 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.I./Examiner, Art Unit 3669            
                                                                                                                                                                                            
/JEFFREY C BOOMER/Primary Examiner, Art Unit 3619